Howard, J.
In order to be admitted to become a citizen of the United States, the Federal statute (act *457of June 29, 1906) requires an alien “ to renounce forever all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, and particularly, by name, to the prince, potentate, state, or sovereignty of which the alien may be at the time a citizen or subject.”
The petitioner herein was a native of Warsaw, Russia. On March 2,1917, in his declaration of intention, he renounced generally all allegiance to all foreign potentates, and particularly he renounced all allegiance to William II, Emperor of Germany. The petitioner is a good man, qualified in all respects for citizenship, yet the bureau of naturalization is attempting to prevent him from becoming a citizen of the United States on the grounds that he should have particularly renounced allegiance to the Czar of Russia. This objection is unsound, untenable and unreasonable.
The Russian Czar had exercised no authority whatever in Poland for many months previous to March 2, 1917. More than a year and a half prior thereto, the Russian armies were driven out of Warsaw and the German generals, on August 5, 1915, occupied the conquered city. From that time on until his abdication William II was the actual sovereign of Poland. Of course the Kaiser exercised his sovereignty by right of conquest; but most monarchs do. The Russians never recaptured the country. They never attempted it. Indeed they acknowledged and confirmed the sovereignty of Germany by the treaty of Brest-Litovsk, signed March 3, 1918. And the Allies at Versailles made no attempt to reinstate Russian sovereignty at Warsaw, but on the contrary, by erecting a Polish state, they decreed that Russia had forever lost dominion over Poland.
Under these circumstances what was the petitioner to do? It would have been idle to renounce allegiance *458to Nicholas II. The Czar was not at that time his sovereign. Russia was disintegrating. Her armies were in defeat and her people in rebellion. Within two weeks after the petitioner filed his declaration of intention the Czar abdicated the Russian throne. No Polish government had yet been established. Amidst this scene of confusion it was hard to select the lawful sovereign. William II was the only potentate in Poland at that time. To him the petitioner particularly renounced allegiance — and, in my opinion, he did so properly.
It is contended that the petitioner never owed allegiance to William H. That is true. But suppose he had waited until to-day to declare his intention? He never owed allegiance to the government of Paderewski. Ought he to renounce the Czar 'because he never owed allegiance to the new Polish state? That would be absurd.
On March 11, 1917, General Maud captured the Turkish city of Bagdad, and on December eighth of the same year General Allenby marched into Jerusalem. Would it have been proper on January 1, 1918, for a petitioner born in either of those cities to renounce allegiance to the Sultan of Turkey? The statute says that the petitioner must renounce the sovereign of which he may be a subject at the time of making the declaration. But a native of either Jerusalem or Bagdad would not at that time have been a subject of the Sultan.
German East Africa passed to the British at the fall of Dar-es-Salaam on September 4, 1916. Ought a native of that city, after that date, wishing to become a citizen of the United States, to have renounced allegiance to William II? Clearly not. The Kaiser was no longer monarch of East Africa and the natives no longer his subjects. That colony, by the fortunes of *459war, passed from the sceptre of William II to that of his cousin, George V. The British king became monarch of Mesopotamia, Palestine and East Africa by right of conquest. Of course it was perfectly apparent in each of those instances that dominion over the conquered provinces was lost forever to the original monarchs, and it would have been an empty ceremony indeed to have required a petitioner to renounce allegiance to the evicted potentate. It is the reigning monarch, not the conquered one, whom the petitioner, in every instance, must renounce.
Moreover, the objection in this case is unsubstantial and highly technical. No fraud has been perpetrated or attempted. None is charged. The petitioner renounced generally his allegiance to all foreign potentates, including the Czar. He attempted in good faith to comply with the further demand of the statute which requires particular renunciation to the prince of which the petitioner is a subject. He attempted to conform to this provision as it was affected by the shifting scenes of a gigantic war — a war which deposed monarchs, extinguished dynasties, obliterated states, transferred allegiances, erected sovereignties and unsettled the political conditions of the world. He did the best he could under these perplexing circumstances. He was right. But even if he was technically wrong no good could come from denying him citizenship.
United States v. Vogel, 262 Fed. Repr. 262, cited by the department, is not germane to the question here. That was an attempt to correct a mistake. Here there has been no mistake. The petitioner adopted the only logical course open to him. His petition should be granted.
It is so ordered and the applicant is admitted to citizenship.
Petition granted.